                      UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI
                           ST. JOSEPH DIVISION
REGINA WILLIAMS,                      )
                                      )
           Plaintiff,                 )
                                      )
vs.                                   ) Case No.: 5:19-CV-06018-GAF
                                      )
CORIZON, DR. THOMAS K.                )
BREDEMAN, STORMI MOELLER,             )
JENNY MEEHAN, KAREN EPPERSON,         )
VALICIA KIRBY,                        )
                                      )
           Defendants.                )

            ANSWER, AFFIRMATIVE DEFENSES, AND REQUEST FOR
    TRIAL BY JURY OF DEFENDANTS CORIZON, LLC, THOMAS BREDEMAN,
      M.D., STORMI MOELLER, JENNY MEEHAN, KAREN EPPERSON AND
       VALICIA KIRBY TO PLAINTIFF’S AMENDED COMPLAINT (Doc. 22)

         COME NOW Defendants CORIZON, LLC, THOMAS BREDEMAN, M.D.,

STORMI MOELLER, JENNY MEEHAN, KAREN EPPERSON, and VALICIA KIRBY

(“Defendants”), by and through their undersigned counsel, and answer Plaintiff’s

Amended Complaint (Doc.22) as follows1:

                                 PRELIMINARY STATEMENT

         Paragraphs 1-3: Defendants admit that Plaintiff is Regina Williams, Inmate No.:

86529, at the address listed in this Paragraph. Defendants admit that Plaintiff has named

Thomas Bredeman, M.D., Stormi Moeller, Jenny Meehan, Karen Epperson, and Valicia

Kirby as defendants and that each are current or former employees of Corizon LLC.

Defendants admit that Plaintiff brings this action under 42. U.S.C. § 1983. Defendants

specifically deny that they violated Plaintiff’s constitutional rights, committed medical

malpractice, were negligent with regard to Plaintiff, that their conduct was in any other

1
   In its order screening Plaintiff’s amended complaint, the Court ordered that Count II of Plaintiff’s
amended complaint is severed and dismissed without prejudice at Plaintiff’s request and that Count III of
Plaintiff’s amended complaint is severed and dismissed as futile and for failing to state a claim. (See Doc.
26).

      Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 1 of 10
way wrongful, violated Plaintiff’s civil rights, or that their conduct caused or contributed

to cause any of Plaintiffs’ claimed injuries or other damages. Defendants further deny

that Plaintiff is entitled to any of the relief requested in her Amended Complaint.

                             JURISDICTION AND VENUE

4.     Defendants do not dispute subject matter jurisdiction of this Court at this time.

       Defendants deny that Plaintiff may recover on any claim against these

       Defendants.

5.     Admitted.

6.     Defendants do not dispute venue.

7.     Defendants do not dispute venue.

8.     Defendants do not have sufficient information to admit or deny the allegations of

       this Paragraph and Plaintiff is left to her proofs.

9.     Defendants do not have sufficient information to admit or deny the allegations of

       this Paragraph and Plaintiff is left to her proofs.

                                         PARTIES

10.    Admitted.

11.    Defendants admit that Corizon LLC is contracted to provide medical services to

       inmates of the Missouri Department of Corrections. The remaining allegations in

       this Paragraph are denied as stated.

12.    Upon information and belief, Defendants admit that Dr. Bredeman is an employee

       of Corizon, LLC. All remaining allegations contained in this Paragraph are

       denied, and Plaintiff is left to her proofs.




                                              2

      Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 2 of 10
13.     Upon information and belief, Defendants admit that Dr. Epperson is an employee

        of Corizon, LLC. All remaining allegations contained in this Paragraph are

        denied, and Plaintiff is left to her proofs

14.     Upon information and belief, Defendants admit that Ms. Moeller is an employee

        of Corizon, LLC. All remaining allegations contained in this Paragraph are

        denied, and Plaintiff is left to her proofs

15.     Upon information and belief, Defendants admit that Ms. Meehan is an employee

        of Corizon, LLC. All remaining allegations contained in this Paragraph are

        denied, and Plaintiff is left to her proofs.

16.     Upon information and belief, Defendants admit that Ms. Kirby is an employee of

        Corizon, LLC. All remaining allegations contained in this Paragraph are denied,

        and Plaintiff is left to her proofs

                               FACTUAL ALLEGATIONS

Paragraphs 17-33: Upon information and belief, Defendants admit that Plaintiff brings

claims related to medical treatment, but deny they violated Plaintiff’s constitutional rights

or any other rights. Plaintiff’s medical condition and treatment will be documented in her

medical records, and Defendants deny the allegations in this Paragraph to the extent they

conflict with those records. Defendants deny that they ever denied Plaintiff any necessary

medical care. Defendants deny that they have caused Plaintiff any harm or injury.

Defendants deny all remaining allegations contained in this Paragraph as they pertain to

them.




                                               3

      Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 3 of 10
                           COUNT-I AGAINST CORIZON

Paragraphs 34-41: Defendant Corizon denies the allegations in Count I of Plaintiff’s

amended complaint. Defendant Corizon specifically denies that it breached any duty to

Plaintiff or had any policy or custom of denying inmates necessary medical treatment.

                              COUNT-II NEGLIGENCE

Paragraphs 42-46: No response required as Count II of Plaintiff’s amended complaint

was dismissed by this court’s screening order. (See Doc. 26).

              COUNT-III VIOLATION OF DUE PROCESS RIGHTS

Paragraphs 47-54: No response required as Count III of Plaintiff’s amended complaint

was dismissed by this court’s screening order. (See Doc. 26).

 COUNT-IV VIOLATION OF PLAINTIFF’S EIGHTH AMENDMENT RIGHTS

Paragraphs 55-62: Plaintiff’s medical condition and treatment will be documented in her

medical records, and Defendants deny the allegations in this Paragraph to the extent they

conflict with those records. Defendants deny that they ever denied Plaintiff any necessary

medical care. Defendants deny that they have caused Plaintiff any harm or injury.

Defendants deny that they violated Plaintiff’s constitutional rights or any other right.

Defendants deny all remaining allegations contained in this Paragraph as they pertain to

them.

     COUNT-V INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Paragraphs 63-67: Plaintiff’s medical condition and treatment will be documented in her

medical records, and Defendants deny the allegations in this Paragraph to the extent they

conflict with those records. Defendants deny that they ever denied Plaintiff any necessary

medical care. Defendants deny that they have caused Plaintiff any harm or injury.



                                            4

     Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 4 of 10
Defendants deny all remaining allegations contained in this Paragraph as they pertain to

them.

        COUNT-VI NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

Paragraphs 68-74: Plaintiff’s medical condition and treatment will be documented in her

medical records, and Defendants deny the allegations in this Paragraph to the extent they

conflict with those records. Defendants deny that they ever denied Plaintiff any necessary

medical care. Defendants deny that they have caused Plaintiff any harm or injury.

Defendants deny all remaining allegations contained in this Paragraph as they pertain to

them.

   COUNT-VII REFUSAL TO PROVIDE TIMELY MEDICAL TREATMENT
                         AND SURGERY

Paragraphs 75-83: Plaintiff’s medical condition and treatment will be documented in her

medical records, and Defendants deny the allegations in this Paragraph to the extent they

conflict with those records. Defendants deny that they ever denied Plaintiff any necessary

medical care. Defendants deny that they have caused Plaintiff any harm or injury.

Defendants deny all remaining allegations contained in this Paragraph as they pertain to

them.

                                 JURY TRIAL DEMAND

        Upon information and belief, Defendants admit that Plaintiff seeks a trial by jury,

but deny that Plaintiff asserts valid claims against these Defendants under state or federal

law that should be tried to a jury.




                                             5

     Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 5 of 10
                                  GENERAL DENIAL

       To the extent any of the allegations contained in Plaintiff’s Amended Complaint

are not heretofore admitted, denied, or otherwise answered, Defendants deny any and all

remaining allegations in the Amended Complaint.

                                AFFIRMATIVE DEFENSES

       COME NOW Defendants CORIZON, LLC, THOMAS BREDEMAN, M.D.,

STORMI MOELLER, JENNY MEEHAN, KAREN EPPERSON, and VALICIA

KIRBY, for their affirmative defenses to Plaintiff’s Complaint, state as follows:

1.     Defendants state that maintenance of this cause of action violates Defendants’

       rights to due process.

2.     Defendants state that Plaintiff’s Complaint fails to state a claim upon which relief

       can be granted. Rule 12 (b), Fed. R. Civ. P.

3.     Defendants state that Plaintiff’s own negligence contributed to the injuries alleged

       in her Complaint.

4.     Defendants state that Plaintiff’s Complaint is frivolous within the meaning of 28

       USC § 1915 as Plaintiff has no reasonable likelihood of success on the merits.

5.     Defendants state that they are protected from liability and suit by the doctrine of

       qualified immunity and official immunity.

6.     Defendants state that Plaintiff’s claims are subject to dismissal as she may not

       have exhausted all available administrative remedies prior to filing this lawsuit.

7.     Plaintiff’s claim for punitive damages violates the Constitution of the United

       States and the Constitution of the State of Missouri, including, but not limited to,

       the following grounds:



                                             6

     Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 6 of 10
 (a)   The submission and recovery of punitive damages in this case is

       prohibited by the due process clauses of the Fifth and Fourteenth

       Amendments to the Constitution of the United States and Article I, Section

       10 of the Missouri Constitution, because the standards employed for

       awarding and assessing such damages are unconstitutionally vague;

 (b)   The submission and recovery of punitive damages by Plaintiff in this case

       is barred by the due process clauses of the Fifth and Fourteenth

       Amendments to the Constitution of the United States and Article I, Section

       10 of the Missouri Constitution, because there are no realistic standards or

       limits imposed upon the amount and no required relationship between the

       actual damage sustained and the amount of punitive damages which may

       be awarded;

 (c)   The submission and recovery of punitive damages by Plaintiff in this case

       is barred by the equal protection clause of the Fourteenth Amendment of

       the Constitution of the United States and Article I, Section 2 of the

       Missouri Constitution, because the vague standards employed in punitive

       damages cases results in extremely disparate results among similar

       defendants accused of similar conduct;

 (d)   The submission and recovery of punitive damages by Plaintiff in this case

       is barred by the Fourth, Fifth and Fourteenth Amendments of the

       Constitution of the United States and Article I, Section 19, 3 and 15 of the

       Missouri Constitution, since the purpose of punitive damages is

       punishment and deterrence, and there are not adequate procedural

       safeguards to protect Defendant’s rights against self-incrimination, the
                                    7

Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 7 of 10
              right to proof beyond a reasonable doubt and the right to freedom from

              unreasonable searches and seizures;

      (e)     The submission and recovery of punitive damages by Plaintiff in this case

              is barred by the Eighth Amendment of the Constitution of the United

              States and Article I, Section 21 of the Missouri Constitution, because an

              award of punitive damages would constitute an excessive fine in that

              under applicable Missouri law, a portion of punitive damages awards are

              paid to the State of Missouri, thus constituting a penal fine that is

              excessive and disproportionate to the conduct at issue in this case;

      (f)     The award of punitive damages to Plaintiff in this action would constitute

              a deprivation of Defendants’ property without due process of law in

              violation of the Fifth and Fourteenth Amendments to the United States

              Constitution.

      (g)     The submission and recovery of punitive damages in this case is barred by

              the due process clauses of the Fifth and Fourteenth Amendments of the

              Constitution of the Unites States and Article I, Section 10 of the Missouri

              Constitution, because Plaintiff’s claim for punitive damages serves no

              compensatory function and is not necessary to vindicate the public interest

              to deter such conduct, or to punish Defendants and deter conduct in the

              future.

8.    Should it be determined that Plaintiff is entitled to seek punitive damages against

      Defendants at trial, Defendants demand a bifurcated trial.

9.    Defendants cannot be held liable on the basis of respondeat superior, agency, or

      vicarious liability theories.
                                            8

     Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 8 of 10
10.    Defendants claim reliance on the benefits and provisions of Chapters 537 and

       538, RSMo., as amended by House Bill 393 on August 28, 2005, including but

       not limited to, Sections 537.060, 537.067, 538.205, 538.210, 538.220, 538.225,

       538.228, 538.229, 538.232, and/or 538.300, as each may pertain to this cause of

       action.

11.    Defendants did not violate the United States Constitution or any statutory right

       under federal or state law.

12.    The medical care provided to Plaintiff was within the applicable standard of care.

13.    The injunctive relief that Plaintiff seeks is moot.

14.    Defendants reserve the right to introduce evidence on any other defense that may

       become appropriate through discovery or independent investigation.

                               Demand for Trial by Jury

       Defendants demand a trial by jury.

       WHEREFORE, having fully answered Plaintiff’s Complaint, CORIZON, LLC,

THOMAS BREDEMAN, M.D., STORMI MOELLER, JENNY MEEHAN, KAREN

EPPERSON, and VALICIA KIRBY request this Court dismiss Plaintiff’s Complaint at

Plaintiff’s own cost.




                                             9

      Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 9 of 10
                                            Respectfully Submitted,

                                             /s/ J. Thaddeus Eckenrode
                                             J. Thaddeus Eckenrode MoBar #31080
                                             ECKENRODE-MAUPIN, Attorneys at Law
                                             11477 Olde Cabin Road, Suite 110
                                             St. Louis, MO 63141
                                             (314) 726-6670 (Telephone)
                                             (314) 726-2106 (Fax)
                                             jte@eckenrode-law.com
                                             Attorney for Defendants Corizon, LLC,
                                             Thomas Bredeman, M.D. Stormi Moeller,
                                             Jenny Meehan, Karen Epperson and Valicia
                                             Kirby




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing
was served via first class U.S. Mail, postage prepaid on this 20th day of June, 2019 to the
following:

Regina Williams
#86529
Chillicothe Correctional Center
3151 Litton Road
Chillicothe, MO 64601

Pro se Plaintiff



                                                     /s/ Libby Cozzoni__________




                                            10

    Case 5:19-cv-06018-GAF Document 27 Filed 06/20/19 Page 10 of 10
